Citation Nr: 1708207	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  15-36 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected disability.

2.  Entitlement to service connection for chronic kidney disease with renal insufficiency, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected disability.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected disability.

6.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected disability.

7.  Entitlement to a compensable initial rating for pleural plaques.

8.  Entitlement to an effective date prior to September 20, 2012, for the grant of service connection for pleural plaques.


REPRESENTATION

 The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to December 1960 and from January 1965 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, on behalf of the RO in Tucson, Arizona.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in San Diego, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

With the exception of the claim of entitlement to an effective date prior to September 20, 2012, for the grant of service connection for pleural plaques, the appeal is remanded to the RO/Appeals Management Office (AMO).


FINDINGS OF FACT

1.  On September 20, 2012, VA received the Veteran's claim of entitlement to service connection for pleural plaques (claimed as disability "asbestos").

2.  The evidence of record does not contain a formal or informal claim filed with VA prior to September 20, 2012.


CONCLUSION OF LAW

The criteria for an effective date prior to September 20, 2012, for the grant of service connection for pleural plaques have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran's claim of entitlement to an earlier effective date arises from his disagreement with the initial effective date assigned following the grant of service connection for pleural plaques.  Once service connection was granted, the claim was substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The RO has obtained all of the private treatment records submitted or identified by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As the Veteran is seeking an effective date prior to September 20, 2012, for the grant of service connection for pleural plaques, a VA examination would not provide relevant evidence regarding when VA received his claim or whether there was a formal or informal claim prior September 20, 2012.  As such, the Board finds that no additional assistance is required to fulfill VA's duty to assist.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Additionally, the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran has not provided any specific evidence or argument in support of his claim of entitlement to an effective date prior to September 20, 2012.  Prior to the submission of his September 20, 2012 claim, the evidence of record did not otherwise include documentation, communication, or action indicating that the Veteran intended to apply for service connection for a respiratory disability associated with asbestos exposure.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (holding that the presumption of regularity doctrine allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary).  As such, the Board finds that an effective date prior to September 20, 2012, for the award of service connection for pleural plaques is not warranted.

VA, including the Board, is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2014).  The regulations regarding the effective date for service connection derive their authority from the United States Code.  38 U.S.C.A. § 5110.  It is the function of Congress to make law, and the function of VA, including the Board, to faithfully implement those laws.  The Board is without authority to grant benefits simply on the basis that it might be perceived as equitable.  38 U.S.C.A. §§ 503, 7104 (West 2014).  The Board observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).


ORDER

An effective date prior to September 20, 2012, for the grant of service connection for pleural plaques is denied.



REMAND

Pleural Plaques/COPD

In his September 20, 2012 claim, the Veteran indicated that he wished to submit a claim of entitlement to service connection for respiratory disability related to in-service exposure to asbestos (claimed as entitlement to service connection for "asbestos").  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).  As such, there is a reasonable basis to conclude that the Veteran was seeking to establish service connection for any respiratory disability found.

Pursuant to his claim, the Veteran underwent a VA examination in September 2013, which resulted in a diagnosis of pleural plaques associated with his in-service exposure to asbestos.  The examiner also indicated that the Veteran experienced COPD.  The examiner then provided a positive etiological opinion regarding the Veteran's pleural plaques, but did not render an etiological opinion regarding the Veteran's COPD.  The examiner determined that the cause of the Veteran's respiratory disability was his COPD, not his pleural plaques, but did not opine as to whether the Veteran's COPD was incurred in or due to his in-service exposure to asbestos, was otherwise incurred in or due to his active duty, or was caused for aggravated by his pleural plaques.

The September 2013 VA examination is the most recent examination wherein the severity of the Veteran's pleural plaques was assessed, which is too remote to adequately assess the current severity of the Veteran's disability.  The evidence of record submitted since then is otherwise insufficient.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).  Further, given the inadequacies of September 2013 VA examination described above, the Board finds that a remand is warranted in order to provide the Veteran another VA examination.

All Other Claims

The Veteran asserts that each of the other claimed disabilities is caused or aggravated by his service-connected pleural plaques, but also his COPD.  As such, the Board finds that the claims are inextricably intertwined and, thus, they must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is remanded for the following action:

1.  Afford the Veteran a VA examination.  The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that any present respiratory disability, other than pleural plaques, but including COPD, was (a) incurred in or due to his active duty, to include exposure to asbestos; (b) was caused or aggravated by a service-connected disability, with a particular emphasis on the Veteran's service-connected pleural plaques; and (c) the current severity of his service-connected pleural plaques.

If, and only if the examiner determines that a current respiratory disability (other than pleural plaques) was incurred in or due to the Veteran's active duty, or was caused or aggravated by a service-connected disability, the examiner must also render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's coronary artery disease, chronic kidney disease with renal insufficiency, psychiatric disability, bilateral carpal tunnel syndrome, and/or restless leg syndrome was caused or aggravated by that respiratory disability, to include consideration of any prescribed medication.

In providing the opinion(s), the examiner is advised that the term as least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship, less likely weighs against the claim.  The examiner is further advised that the term aggravation means that the disorder increased in severity beyond its natural course.

All rendered opinions must be accompanied by a thorough rationale.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the examination documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the above-captioned service connection claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


